Citation Nr: 1825368	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ankle ganglion cyst.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected headaches.

10.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a Board hearing, but withdrew this request in an October 2014 correspondence.  See 38 C.F.R. § 20.704 (e) (2017).

The petitions to reopen the previously denied claims for service connection for right ankle ganglion cyst and right ear hearing loss, the claims of entitlement to service connection for tinnitus and bilateral pes planus, and the increased rating claim for headaches are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A February 1983 rating decision denied service connection for right ankle ganglion cyst and right ear hearing loss; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the February 1983 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim of service connection for right ankle ganglion cyst.

3.  Evidence received more than one year since the February 1983 rating decision is neither cumulative nor redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for right ear hearing loss.

4.  The Veteran's preexisting right ear hearing loss disability was aggravated in service and the increase in disability was not clearly and unmistakably due to the natural progress of the disease.

5.  The Veteran's tinnitus had its onset during active service.

6.  The Veteran's preexisting bilateral pes planus did not increase in severity during active service.

7.  For the entire appeal period, without considering the ameliorative effects of medication, the Veteran's migraine headaches have been equivalent in nature and severity to characteristic prostrating attacks averaging one in two months over the last several months.



CONCLUSIONS OF LAW

1.  The February 1983 rating decision denying the claim of entitlement to service connection for right ankle ganglion cyst and right ear hearing loss is final.  38 U.S.C. §7105 (2012); 38 C.F.R.  §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ankle ganglion cyst.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2017).

5.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C. §§1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for entitlement to service connection for bilateral pes planus are not met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

7.  Throughout the appeal period, the criteria for a 10 percent disability rating, but not higher, for headaches are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claims for service connection for right ankle ganglion cyst and right ear hearing loss in a February 1983 rating decision based on lack of a current disability.  The Veteran was informed of that decision in March 1983, he did not appeal the decision, and new and material evidence was not received within one year of notice of the decision.  Thus, the February 1983 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Evidence received more than one year since the February 1983 rating decision does not constitute new and material evidence in regards to the Veteran's right ankle ganglion cyst claim.  Specifically, in deciding the merits, the RO previously considered the Veteran's service treatment records (STRs) to include the August 1982 separation report of medical examination, which indicated his lower extremities were normal and did not find a right ankle ganglion cyst and a January 1983 VA examination which found no abnormalities in the musculoskeletal system, in its conclusion that the Veteran did not have a current right ankle disability.

The RO received the instant petition to reopen the claim in December 2010.  The evidence received since the February 1983 denial includes the Veteran's VA treatment records and the Veteran's written statement that he did not have a ganglion cyst on his right ankle during service and that it first occurred post-service.  See September 2014 VA Form 9.

VA treatment records do not show the presence of a current right ankle ganglion cyst disability.  While the Veteran asserts that he currently has a right ganglion cyst, the Board emphasizes that he also indicated this condition was not present in service and did not have its onset until afterwards.  Therefore, even if the Board were to concede that he is competent to report the presence of the cyst, the evidence is still not new and material, as the Veteran himself does not indicate any in-service incurrence of the disability or nexus to service.  Therefore, the new evidence does not create a reasonable possibility of substantiating the Veteran's claim nor does it trigger VA's duty to assist by obtaining medical opinions or examinations; and therefore, the new evidence is not material.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, the threshold has not been met and the previously denied claim of entitlement to service connection for right ankle ganglion cyst is not reopened because new and material evidence has not been submitted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. 

On the other hand, evidence received more than one year since the February 1983 rating decision does constitute new and material evidence in regards to the Veteran's right ear hearing loss claim.  Specifically, a July 2011 VA audiogram and May 2012 VA examination report indicate right ear hearing loss for VA purposes and the May 2012 VA audiologist addresses in-service aggravation of the Veteran's right ear hearing loss.  This evidence is new as it was not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for right ear hearing loss, and the claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413(Fed.Cir.1994). 

Where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). 

The Veteran bears the burden of showing that the preexisting condition worsened in service.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).  Until the Veteran shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

He has a current right ear hearing loss disability for VA purposes.  See July 2011 VA treatment record and May 2012 VA examination report.  Thus, element one is met.

As to element two, in-service incurrence or aggravation of a disease or injury, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as an Air Defense Artillery Missile Crewman.  The Veteran stated that during basic training he was tasked with firing off the leftover ammunition, including hand grenades, from machine guns and grenade launchers consistently for three days straight.  He stated that he worked without hearing protection and that his hearing got progressively worse as his duties continued.  See November 2011 Veteran Statement.  The Board accordingly finds that the Veteran's statements regarding his exposure to acoustic trauma as a result of his in-service duties are credible, competent, and consistent with the circumstances of his military service; thus his in-service exposure to acoustic trauma is conceded.  38 U.S.C. § 1154(a).

Audiometric testing performed at enlistment showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear of 10,10,10,10, and 50 respectively.  See March 1980 Entrance Examination.  As the Veteran had an auditory threshold of 50 at 4000 Hertz, he met the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385).  Thus, the presumption of soundness at service entrance does not attach with respect to the Veteran's right ear, and his claim of entitlement to service connection for a right ear hearing loss disability is one for aggravation.  As the Veteran's preexisting right ear hearing loss disability was noted at the time of entry into service, service connection may be granted only if it is shown that such was aggravated beyond its natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Here, audiometric testing performed at separation showed auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear of 10,10,10, and 55 respectively (no frequency of 3000 Hertz was recorded).  See August 1982 Separation Examination.  Notably, the Veteran's STRs clearly reflect a 5-decibel decrease in hearing acuity at 4000 Hertz, which is evidence of a threshold shift, and hence, aggravation.  Moreover, the Board cannot find that the increase in disability was clearly and unmistakably the result of the natural progress of the disease.  In this regard, the May 2012 VA audiologist's opinion, which contains limited rationale, does not meet this onerous evidentiary standard.  Thus, elements two and three are met.  Accordingly, service connection based on application of the presumption of aggravation is warranted.  38 U.S.C. §§ 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385.

II.  Tinnitus

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay statements and to the May 2012 VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, element one of service connection is met.

As to elements two and three of service connection, in-service incurrence of a disease or injury and nexus, the Veteran's STRs are silent for tinnitus complaints, however as noted above, in-service acoustic trauma due to the Veteran's MOS is conceded, and he has competently and credibly reported that he first experienced high-pitched ringing in his ears during service as a result of duties associated with his MOS.  Thus, elements two and three of service connection are met.

The Board recognizes that a VA audiologist, who examined the Veteran in May 2012, ultimately rendered a nexus opinion unfavorable to the Veteran's tinnitus claim.  However, the VA examiner relied on the absence of documented in-service tinnitus complaints as the rationale for her opinion, failed to address whether the Veteran's conceded exposure to acoustic trauma in service caused his current tinnitus, did not consider the Veteran's lay statements as to an onset of tinnitus in service, and intertwined the Veteran's preexisting right ear hearing loss with his tinnitus claim.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  Moreover, the Veteran is competent to report that his tinnitus had its onset in service, and the Board finds him credible in this regard.  Thus, all three elements are met, and service connection is warranted.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

III.  Bilateral Pes Planus (Flat Feet)

The Veteran asserts that he did not have bilateral flat feet upon entry into service but that wearing boots during service contributed to his flat feet by causing them to flatten, and that he currently wears custom insoles in his shoes for his feet.  See September 2014 VA Form 9; see also September 2011 Informal Claim.

Since the March 1980 entrance examination shows that the Veteran had pes planus, asymptomatic, the presumption of soundness on entry in service does not apply.  See Wagner, 370 F.3d 1089 (Fed. Cir. 2004).  The Board acknowledges the Veteran's assertion that he did not have flat feet prior to service, but affords more probative value to the opinion of the entrance examiner.  Thus, because the presumption of soundness does not apply, the Veteran bears the burden of showing that the preexisting condition worsened in service to trigger the presumption of aggravation.  Id.  

Here, that burden has not been met.  While the Veteran is competent to report experiencing symptoms such as foot pain from wearing boots in service reflective of an increase in severity of his disability, the Board finds his assertions in this regard are not credible, as they contradict his more contemporaneous denial of any foot trouble and normal clinical examination at service separation, and the Board emphasizes that he endorsed other symptomatology at that time.  Additionally, a June 1983 VA examination notes the Veteran walked well, and that "feet give present [sic] no problem to patient," and that he "walks bearing weight equally."  Finally, there is no indication of any complaints as to symptomatic pes planus until 2011, coincident with his claim for benefits.  For these reasons, the Board finds the Veteran has not satisfied his burden of establishing an increase in disability during service, and the presumption of aggravation is not triggered.  Accordingly, service connection is not warranted for bilateral pes planus. 38 U.S.C. §§ 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.

Increased Rating-Headaches

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's headaches are rated pursuant to DC 8100.  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The Veteran is currently assigned a noncompensable rating for his service-connected headaches.  The appeal period is from September 6, 2011, the date of award of service connection for his headaches disability.

Throughout the appeal period, the Veteran has complained of persistent headaches, often times occurring daily, lasting less than one day.  See December 2011 VA examination report; September 2014 VA Form 9; and March 2011 through August 2015 VA treatment records.

A December 2011 VA examination report noted the Veteran as having migraine headaches occurring a few times a week with associated nausea alleviated with medication, which the examiner found were not prostrating.  The VA examiner stated that the Veteran's ability to work is not impacted and that the usual duration of his headaches lasted less than one day.  

An October 2014 Emergency Department record indicated the Veteran had been admitted to the emergency room due to his headaches.  

In his September 2014 VA Form 9, the Veteran stated he experiences migraine headaches on a daily basis and that his doctor told him nothing can be done besides using the medication he currently takes.

Upon consideration of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his migraine headache disability has more nearly approximated the criteria for a 10 percent disability rating under DC 8100 from the effective date of his award of service connection.  In so finding, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," (Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007)), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

In the instant case, the Veteran reported having daily headaches, "headaches all the time," and frequent headaches since March 2011 lasting less than one day.  The Veteran's migraine headaches are also accompanied by nausea, and he reports they interfere with his sleep.  See December 2011 Report of General Information.  Furthermore, it is clear that management of the Veteran's headaches requires him to take medication, and they are not always effective in relieving his migraine pain.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating the frequency and duration of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication, if any, in evaluating the severity of his disability.  Id.  In this regard, while the December 2011 VA examiner did not classify the Veteran's headaches as "prostrating," it is not clear whether he considered the ameliorative effect of his using over-the-counter pain medication in making this assessment.  

The Board finds that the Veteran experienced a prostrating attack of headache pain when he visited the emergency room in 2014, and when the ameliorative effects of medication are not considered, his headaches are more aptly described by characteristic prostrating attacks averaging one in two months over the last several months consistent with a 10 percent rating under DC 8100.  Higher ratings are not warranted, as even when not considering the ameliorative effects of medication the evidence is reflective of prostrating attacks averaging once per month over the last several months.  Notably, while the Veteran reported headaches "all the time" in January 2014 and "almost all the time" in August 2015, he specifically denied recurrent or intractable headaches in the past two weeks in September 2015.  Moreover, the evidence of records does not indicate the Veteran's headaches are productive of severe economic inadaptability associated with a 50 percent rating, and the Veteran does not assert otherwise.  See February and July 2015 VA Forms 21-8940; December 2011 VA examination report.  As such, a rating in excess of 10 percent is not warranted at any point during the appeal period.


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for right ankle ganglion cyst is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral pes planus is denied.

From September 6, 2011, an initial rating of 10 percent, but no higher, for headaches is granted.

REMAND

Regarding the Veteran's bilateral knee and left ankle disabilities, the Veteran asserts he incurred these disabilities during service as a result of an incident where a heavy "dummy" missile fell into his arms causing him to fall to his knees and injuring both of his knees and left ankle.  See November 2011 Veteran Statement and September 2014 VA Form 9.  His statement is corroborated by a fellow service member who witnessed the incident.  See April 2014 Buddy Statement.  As the Veteran has current diagnoses of bilateral knee degenerative joint disease with arthralgia and minor abnormality with pain in his left ankle, reports that he experienced these symptoms in service, and indicates that his bilateral knee and left ankle disabilities may be associated with service, a VA examination and medical nexus opinion is warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to his left ear hearing loss disability, the Veteran was afforded a VA examination in May 2012 which indicated left ear hearing loss for VA purposes.  The VA audiologist opined negatively on the Veteran's bilateral hearing loss, but failed to distinguish between his right ear and left ear hearing loss and provided an inadequate opinion with no rationale based on an inaccurate factual premise, as the Veteran did not have a preexisting hearing loss disability in his left ear.  Thus, on remand an addendum opinion is warranted.

Regarding his sleep apnea disability, the Veteran asserts his sleep apnea is due to his service-connected headaches.  See December 2011 Veteran Statement.  Alternatively, he maintains that he incurred his sleep apnea in service.  See September 2014 VA Form 9.  

In a December 2012 VA examination report, the examiner diagnosed the Veteran with mixed obstructive and central sleep apnea and opined that it was less likely as not that the Veteran's sleep apnea was related to his service-connected headaches. In support of his opinion, the examiner stated that the Veteran's sleep apnea does not "appear" to be related to his migraines, but rather his chronic sinusitis.  However, the examiner utilized speculative language and did not address direct service connection.  Therefore, an addendum opinion should be obtained on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for VA knee and ankle examinations to determine the nature and etiology of any current bilateral knee and left ankle disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each knee disability diagnosed, to include bilateral degenerative joint disease with arthralgia, and for each left ankle disability diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related service.  In addressing this question, the examiner should address the Veteran's lay statements and supporting buddy statement regarding the in-service incident where he fell to his knees after a heavy missile dropped into his arms and injured both his knees and his left ankle.  

A complete rationale must be provided for all opinions expressed.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
3.  Then refer the claims file to the May 2012 VA audiologist (or another qualified physician, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had its onset in service or is otherwise related to service, to include as a result of acoustic trauma therein.  In addressing this question, the examiner is advised that the Veteran's left ear hearing loss did not pre-exist service, in-service acoustic trauma due to the Veteran's MOS is conceded, and the Veteran's right ear hearing loss and tinnitus have been attributed to service.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.  

4.  Then refer the claims file to the December 2012 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's sleep apnea:

(a) had its onset in service or is otherwise related to service, considering the Veteran's report of frequent trouble sleeping on his separation examination;

(b) is proximately due to his service-connected headaches; or 

(c) has been aggravated (worsened) by his service-connected headaches.  

The examiner should note that inquiries (b) and (c) require two opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


